Citation Nr: 9910235	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  97-24 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 9, 1993, for 
a grant of service connection for lumbar disc disease, status 
post fusion.

(The issue of whether a May 11, 1976 decision of the Board of 
Veterans' Appeals denying service connection for a low back 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952, and from February 1952 to August 1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office (RO) in Oakland, 
California.  The veteran now resides within the jurisdiction 
of the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
a Board decision in May 1976.  This decision is final.

2. The veteran's claim to reopen the issue of entitlement to 
service connection for a low back disorder was received on 
March 9, 1993.

3.  By a rating decision dated in May 1995, the RO granted 
entitlement to service connection for lumbar disc disease, 
status post fusion, and correctly assigned an effective date 
of March 9, 1993, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 9, 1993, 
for the grant of service connection for a low back disorder, 
have not been met. 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A claim of entitlement to service connection for a low back 
disorder was 
denied in May 1976, by the Board.  In an April 1999 decision, 
the Board determined that the May 1976 decision was not 
clearly and unmistakable erroneous. Accordingly, the May 1976 
decision is final.  38 U.S.C.A. § 7104 (West 1991

Thereafter, the RO received a statement from the veteran in 
January 1987, requesting that his claim for service 
connection for a low back disorder be reopened.  The RO sent 
the veteran a letter in August 1987 notifying him that he 
could reopen his claim at any time by submitting new and 
material evidence showing that a low back disorder was 
incurred in or aggravated during service.  The veteran was 
further notified that if the evidence was not received one 
year from the date of the letter, payments, if authorized, 
might be paid only from the date the evidence was received.  
The veteran did not respond to the RO's August 1987 letter 
within one year.  A statement from the veteran's then 
representative of record was received by the RO on March 9, 
1993, requesting that the veteran's claim of entitlement to 
service connection for a low back disorder be reopened.

By a rating decision dated in May 1995, the RO held that new 
and material evidence had been submitted and granted service 
connection for lumbar disc disease, status post fusion.  The 
RO assigned an effective date for the grant of service 
connection of March 9, 1993.  The RO also determined that the 
veteran's low back disorder was 60 percent disabling.

Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110 (West 1991).  When 
a claim is reopened with new and material evidence consisting 
of other than service department records, after a final 
disallowance, the effective date of service connection is the 
date of VA receipt of the application to reopen or date 
entitlement arose, whichever is later. 38 C.F.R. §§ 3.156, 
3.400(q), (r) (1998).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned. After the expiration of one year, 
further action will not be taken unless a new claim is 
received. Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim. 38 C.F.R. 
§ 3.158.

By a rating decision dated in May 1995, the RO held that new 
and material evidence had been submitted and granted service 
connection for lumbar disc disease, status post fusion.  The 
RO assigned an effective date for the grant of service 
connection of March 9, 1993, the date of the veteran's claim.  
The Board concurs with this decision.  Accordingly, an 
effective date prior to March 9, 1993 for the grasnt of 
dervice connection for lumbar disc disease, status post 
fusion is not warranted.  

ORDER

Entitlement to an effective date prior to March 9, 1993, for 
the grant of service connection for lumbar disc disease, 
status post fusion is denied.



	
		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals



 




